REQUESTED BY: Dear Senator:
You have asked a question regarding the line item veto exercised by the Governor of section 5 of L.B. 546, Eighty-Fifth Legislature, First Session, 1977. Section 5 authorizes the expenditure of $2,790,000 for site acquisition and initiation of construction of the Medium-Minimum Correctional Facility to be located in Lancaster County, Nebraska.
Your question is, does this line item veto limit or restrict the ability of the Department of Corrections to accept bids for a Medium-Minimum Facility. L.B. 417, Eighty-Fourth Legislature, First Session, 1975, authorized the construction of this facility. To the extent that the Department is authorized under section 38 of L.B. 417 to accept bids on such facility, the deletion of the funding by the Governor through the exercise of his line item veto will have no affect on that ability. The sum stricken does not relate to the authority or the ability of the Department of Correctional Services to enter into such contracts. It merely deletes the authority to expend those funds during the current fiscal year, but does not affect the authority of the Department to enter into a contract for construction.